DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baxi et al. (US 2008/0004536).
Baxi et al.:

1. Electrophysiology system comprising: one or more signal channels (e.g., elements 120/140), wherein each of the one or more signal channels is adapted for processing an electrophysiological signal along a signal path extending from an input port (e.g., element 150) configured for receiving the electrophysiological signal as an analog signal, via at least one adjustable gain element (e.g., element 160) adapted for amplifying the electrophysiological signal with a gain according to a gain setting, and via an analog-to-digital (ADC) ADC element (e.g., element 180) adapted for converting the analog signal into a digital signal corresponding to the electrophysiological signal, to an output port adapted for providing the digital signal as an output (e.g., via the disclosed microcontroller 220) ; a monitoring element configured for generating a monitoring signal representative of a magnitude of a DC component of the electrophysiological signal; and a gain control element configured for generating a control signal in response to the monitoring signal, wherein the control signal is adapted to control the gain setting of the adjustable gain element so as to cause a decrease in gain if an increase in the magnitude of the DC component is determined; and/or an increase in gain if a decrease in the magnitude of the DC component (e.g., element 411) is determined {e.g., [0013]-[0015], [0030]-[0032], [0040]-[0044], [0050], [0062] & (Fig 1)}.

2. Electrophysiology system according to claim 1, further comprising wherein the system comprises an electrophysiology amplifier portion having, the electrophystology amplifier portion comprising a front end and the ADC element {e.g., [0030]-[0032], [0037] & (Fig 1)}.

3.  Electrophysiology system according to claim 1, further comprising wherein the system further comprises a computer portion (e.g., element 230), computer portion comprising including a processor with programmed instructions for implementing: a software instance of the monitoring element; and a software instance of the gain control element {e.g., [0044] & (Fig 1)}.

4. Electrophysiology system according to claim 1, further comprising wherein the system comprises firmware adapted configured to implement:  a firmware instance of the monitoring element; and a firmware instance of the gain control element (e.g., via the disclosed microcontroller software, [0037] & [0040]-[0041]).

5. Electrophysiology system according to claim 1, further comprising wherein the system further comprises an output data generator element configured to: receiving the digital signal from the ADC element as an input; and processing the digital signal so as to produce output data adapted for display

and/or storage ([0030]-[0032] & [0040]-[0044]).

6. Electrophysiology system according to claim 5, wherein the processing the digital signal so as to produce output data includes scaling of the amplitude of the output data in response to the control signal from the gain control element ([0030]-[0032] & [0040]-[0044]).

7. Electrophysiology system according to claim 1, wherein the adjustable gain element is an adjustable ADC gain element arranged in the ADC element (e.g., [0030]-[0032]).

8. Electrophysiology system according to claim 1, wherein the adjustable gain element is an adjustable front end gain element arranged in an analog front end arranged upstream of the ADC element (e.g., [0030]-[0032]).

9. Electrophysiology system according to claim 1, wherein each of the signal channels includes comprises at least two adjustable gain elements (e.g., via the disclosed analog multiplexers 140ab, [0032]).

10. Electrophysiology system according to claim 1, wherein the monitoring element is configured for monitoring the electrophysiological signal of a plurality of signal channels {e.g., via the disclosed use of a 12-lead ECG system, [0023]-[0027] & (Fig 1)}.

11. Electrophysiology system according to claim 1, wherein the monitoring element is further configured for determining the magnitude of a the largest DC component of the monitored electrophysiological signals, wherein the monitoring signal is representative of the magnitude of said largest DC component (e.g., [0048]-[0051]).

12. Electrophysiology system according to claim 1, wherein the monitoring element is configured for generating a monitoring signal for a selected signal channel in lieu of a group of signal channels [e.g., 0030].

13. Electrophysiology system according to claim 1, wherein the system comprises a plurality of ADC elements and associated gain elements; wherein each of the ADC elements and associated gain elements is dedicated to a respective group of signal channels; and wherein the gain control element is configured for adjusting the gain of each of the associated gain elements according to DC components of intracardiac signals in one or more of the signal channels of the respective group (e.g., [0030]-[0033]).

14. Electrophysiology system according to claim 1, wherein the system comprises at least one of the signal channels has with a first signal path including comprising a first ADC element and an associated first gain element, and a second signal path including comprising a second ADC element with an associated second gain element, the first and second signal paths being arranged in parallel, wherein both the first and second signal paths are configured for receiving, amplifying, and converting the same analog intracardiac signal into first and second digital signals corresponding to the intracardiac signal, respectively; and wherein the system is configured - to only apply changes to gain and/or ADC settings in the first signal path when the second digital signal is provided as the output; and - to only apply changes to gain and/or ADC settings in the second signal path when the first digital signal is provided as the output {e.g., [0013]-[0015], [0030]-[0032], [0040]-[0044], [0050], [0062] & (Fig 1)}.

15. Method of amplifying an electrophysiological signal in a signal channel, the method comprising the steps of: receiving the electrophysiological signal as an analog signal; amplifying the intracardiac signal with a gain according to a gain setting; - converting the analog signal into a digital signal corresponding to the intracardiac signal; monitoring the electrophysiological signal to obtain a magnitude of a DC component of the electrophysiological signal; - controlling the gain setting of the adjustable gain element in response to the magnitude of the DC component; and providing the digital signal as an output {e.g., [0013]-[0015], [0030]-[0032], [0040]-[0044], [0050], [0062] & (Fig 1)}.

16. Electrophysiology system comprising: one or more signal channels (e.g., elements 120/140), wherein each of the one or more signal channels is adapted for processing an electrophysiological signal along a signal path extending from an input port (e.g., element 150) configured for receiving the electrophysiological signal as an analog signal, via at least one adjustable gain element (e.g., element 160) adapted for amplifying the electrophysiological signal with a gain according to a gain setting, and via an analog-to-digital (ADC) ADC element (e.g., element 180) adapted for converting the analog signal into a digital signal corresponding to the electrophysiological signal, to an output port adapted for providing the digital signal as an output (e.g., via the disclosed microcontroller 220) ; a monitoring element configured for generating a monitoring signal representative of a magnitude of a DC component of the electrophysiological signal; and a gain control element configured for generating a control signal in response to the monitoring signal, wherein the control signal is adapted to control the gain setting of the adjustable gain element so as to cause a decrease in gain if an increase in the magnitude of the DC component is determined; and/or to cause an increase in gain responsive to a decrease in the magnitude of the DC component (e.g., element 411) is determined {e.g., [0013]-[0015], [0030]-[0032], [0040]-[0044], [0050]-[0052], [0062] & (Fig 1)}.

Response to Arguments
Applicant's arguments filed October12, 2022 have been fully considered but they are not persuasive. The applicant argues the following points in which the examiner provides a reason as to why the arguments are not persuasive:
The applicant argues that the primary reference, Baxi et al., fails to disclose, teach or suggest that a gain of an adjustable gain element is decreased in response to an increasing DC component or that the PGA gain is increased in response to a decreasing DC component.
Based on the broadest interpretation of the claims the examiner disagrees and further points out that Baxi et al. discloses a method and an apparatus used for controlling the amplifiers alternating current AC response through software, i.e. the QBR Algorithm, incorporating the use of a programmable gain amplifier (e.g., element 160), wherein the gain of said programmable amplifier can either limited and/or increased by tracking abrupt DC offset changes, i.e. the DC component, which may saturate the gain amplifier.  The limit or the increase of the permissible gain of the programmable amplifier is done be either increasing the resolution of the D/A converter or by decreasing the resolution to the A/D converter, respectfully, in order to prevent signal distortion while removing DC drift, therefore providing the ‘gain of an adjustable gain element is decreased in response to an increasing DC component or that the PGA gain is increased in response to a decreasing DC component, ’ as is instantly claimed (e.g., [0050]-[0052]).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792